Citation Nr: 1647239	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  13-06 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a sinus disability, to include as due to asbestos exposure.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's wife


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active military service in the United States Navy from June 1969 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for both claims on appeal. The Veteran appealed the denials in this decision and the matters are now before the Board.

The Veteran and his spouse testified via teleconference before the undersigned Veterans Law Judge in July 2015. A transcript of their testimony has been associated with the claims file.

In December 2015, the Board remanded the appeal to the RO for further development. Specifically, the RO was asked to obtain private treatment records and to provide a VA examination with etiology opinions for both issues on appeal. There is substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

A lower back disability was not shown in service, arthritis was not shown in the first post-service year, and the weight of the evidence is against a finding that a current lower back disability is etiologically related to service; rather, the Veteran's current disability is more likely related to his post-service radiculopathy.

A sinus disability, to include as due to asbestos exposure, was not shown in service and the weight of the evidence is against a finding that a current sinus disability is etiologically related to service.


CONCLUSIONS OF LAW

The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.159 (2015).

The criteria for service connection for sinus disability have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a back disability, which he relates to an injury he sustained while repairing the USS Ponchatoula during his military service. He acknowledges that he did not seek immediate treatment for his back pain; but, reports that the symptoms have become progressively worse over the years.

The Veteran also seeks service connection for a sinus disability, which he relates to asbestos exposure he experienced while performing maintenance on the USS Ponchatoula. He states that his sinus problems began immediately following dust exposure from his work on the USS Ponchatoula and that his allergy symptoms have remained present for forty years since his service.

I.	Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection for certain diseases, including arthritis, may also be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. 
 §§ 3.307(a)(3), 3.309(a) (2015).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.	Back disability

With respect to element (1), a current disability, VA examinations, Social Security Administration (SSA) records, and private medical treatment records indicate that the Veteran has a current back disability. A February 2016 VA examination diagnosed him with lumbosacral spondylosis (dissolution of a vertebrae). The Veteran's prior history include his May 2010 SSA records, which note a discogenic a degenerative disorder of the back. Also, the Veteran had L4-L5 disc space narrowing recorded during a private medical examination in June 2010 as well as a disc herniation noted in November 1995. Therefore, element (1), a current disability, of service connection for a back disability has been met.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the Veteran reports that he injured his back while performing electrical maintenance on the USS Ponchatoula. He states that he hurt himself while he was pulling cables and trying to crawl through areas of the ship.

The Veteran is competent to report having felt back pain while in-service, and his reports are highly credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (personal knowledge is that which comes to the witness through the use of his senses - that which is heard, felt, seen, smelled, or tasted). Additionally, the Veteran's wife, who has been married to him since 1980, acknowledged that the Veteran has had back problems ever since she has known him and that his back issues have gotten worse over the years. See Transcript at 24.

The record contains one instance, in December 1970, where the Veteran sought treatment for low back pain in-service. The injury was diagnosed as an acute muscular injury which was attributed to him getting hurt while playing basketball. The Veteran explains that he did not seek treatment for the back injury he sustained while on the USS Ponchatoula because he was only 19 years old and that he just "wanted to keep going." Even though service treatment records are negative for any treatment related to the Veteran's current back condition in-service, his testimony remains credible and probative in establishing that a back injury likely occurred in-service.

Therefore, element (2), in-service incurrence or aggravation of a disease or injury has been met.

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs against a finding that the Veteran's current back disability is etiologically related to service.

Here, the Veteran and his spouse report that his current back pain is related to his in-service injury. While the Veteran is competent to report symptoms of pain that he has experienced in his back, he and his spouse lack the necessary education, training, and experience to offer a medical diagnosis or to provide an etiology opinion on the condition. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty, the record here does not document arthritis or any back disability within one year of the Veteran's discharge. Accordingly, such presumptive service connection is not warranted. 

To the extent the Veteran asserts having a continuity of symptomatology between the present condition and the in-service injury or disease, arthritis was not noted during service and characteristic manifestations of the disease process were not identified during service. Accordingly, § 3.303(b) is not applicable. See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to the claim.

The record indicated that the Veteran first presented for back treatment in November 1995. The medical report indicated that the Veteran experienced back trouble with pain in his right leg and buttock area, which he reports began in 1991. Medical examination revealed a diagnosis of herniated disc at L4-L5 right with a free fragment. As a result, the Veteran underwent a surgical procedure, right sided L4 hemi-laminectomy with removal of a large free fragment of disc, to treat the condition. In December 2002, the Veteran again presented with back problems and was diagnosed with an L5 radiculopathy from a large L4-L5 disc herniation. The Veteran underwent a second L4/L5 operation in December 2002.

In May 2010, the SSA granted the Veteran disability compensation for his back. SSA records indicate an onset of 1993 for the Veteran's reported back symptoms. In the section of the SSA records noting a diagnosis of his current condition, "disorders of the back" were noted and characterized as discogenic and degenerative.

In February 2016, Dr. WS conducted a VA examination and provided a negative etiology opinion stating that the Veteran had documentation of a single episode of acute and self-limited low back pain in military, which occurred while playing basketball. Dr. WS noted that treatment included a prescription for a muscle relaxant. Dr. WS felt that the etiology of the injury was clearly acute, muscular, and resolved itself over time. He noted that there was no finding of any return evaluation or other visit with complaint of any back pain.

Dr. WS noted that the Veteran's first complaint of any back pain related to his current disability was not noted until 10 years after service. WS opines that when comparing Veteran's current clinical profile for lower back pain, it is one that resembles chronic lumbosacral spondylosis (slipped disc). The injury that the Veteran may have suffered in service was likely acute and related to a muscular or ligamentous origin. There is no medical evidence to suggest that strain causes, predisposes to, or accelerates the development of degenerative arthritis (osteoarthritis, spondylosis) or degeneration of lumbosacral intervertebral disc. Dr. WS cited to medical literature to support his opinion that the clinical presentation of the Veteran's symptoms reported in-service resemble an acute injury that was not noted at discharge examination. In contrast, Dr. WS opined that the Veteran's current symptoms are likely related to his radiculopathy, which more likely resembles the clinical presentation of a long-term neurological condition according to the literature.

For a medical opinion to be adequate, it must be based upon sufficient facts or data, the product of reliable principles and methods, and the result of principles and methods reliably applied to the facts.  Nieves-Rodriguez v. Peake, 22 Vet. App 295, 302 (2008). Here, the medical opinion is adequate as it was based on a full review of the Veteran's medical history and based on supported principles found within the field of orthopedic practice and treatment. The Board finds that the evidence weighs against a finding that the Veteran's current back condition is at least as likely as not related to or caused by his military service.

Therefore, element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current back disability, has not been met.

B.	Sinus disability

With respect to element (1), a current disability, the Veteran has a current diagnosis of sinusitis. A VA examination was conducted in February 2016 by Family Nurse Practitioner RB where she endorsed a diagnosis of maxillary and frontal sinusitis, confirmed via X-ray, with symptoms of headaches, pain, tenderness, and incapacitating sinusitis requiring prolonged antibiotic treatment.

Therefore, element (1), a current disability, of service connection for a sinusitis has been met.

With respect to element (2), in-service incurrence or aggravation of a disease or injury. The Veteran is competent to report experiencing headaches, pain and tenderness in his sinuses, and coughing during service, and his reports are highly credible. Layno at 469 (personal knowledge is that which comes to the witness through the use of his senses - that which is heard, felt, seen, smelled, or tasted). Additionally, the Veteran's wife acknowledged that the Veteran has had sinus problems ever since she has known him and that his allergy/sinus issues have gotten worse over the years. See Transcript at 25.

The Veteran's complaints of sinus problems remain consistent. He states that he did not have any sinus problems before service and that he has had recurrent sinus problems since tearing out asbestos on the USS Ponchatoula. Private treatment records indicate that between 2003 and 2010, the Veteran sought treatment for various sinus related symptoms including chronic allergies, sinusitis, allergic rhinitis, and upper respiratory infection. Currently, the Veteran takes allergy medicine (Zyrtec) and uses a nasal spray (Nasonex) to control his sinus symptoms. Even though service treatment records and the Veteran's separation examination are negative for any treatment records related to the Veteran's sinusitis, his testimony remains credible and probative in establishing that he likely experienced these symptoms in-service.

Therefore, element (2), in-service incurrence or aggravation of a disease or injury has been met.

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs against a finding that the Veteran's current sinus disability is etiologically related to service.

In February 2016, RB provided a negative nexus opinion stating that there is "no medical documentation that the Veteran was exposed to asbestos and that no medical documentation the Veteran was, evaluated, treated, or diagnosed with sinusitis while in-service." The VA examination endorsed a current diagnosis of maxillary and frontal sinusitis, confirmed via X-ray, with symptoms of headaches, pain, tenderness, and incapacitating sinusitis requiring prolonged antibiotic treatment. The etiology opinion was adequate as it was based on a review of the Veteran's treatment records and a comprehensive ear-nose-throat (ENT) physical examination. Nieves-Rodriguez at 302.

The Board finds that the weight of the evidence is against the claim.  While the Veteran reports a long history of sinusitis, the Board cannot ignore the fact that he did not report any sinus symptoms during his active military service.  This is particularly significant because he sought treatment several other conditions.  Similarly, he denied any sinus problems at discharge and no chronic sinus condition was discovered.  This evidence tends to show that he did not have a chronic sinus condition in service.  

While he reports a long history of treatment with a nasal spray, no records were supplied to show the prescription or history of the condition.  

Finally, while the Veteran reports asbestos exposure, the evidence does not show that he has a sinus condition due to any asbestos exposure.  

Therefore, element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current sinus disability, has not been met.

II. Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. Here, the Veteran was provided with the relevant notice and information in a July 2010 letter prior to the initial adjudication of his claim. He has not alleged any notice deficiency during the adjudication of his claim.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA treatment records, identified private treatment records, and SSA records have been obtained and associated with the claims file. The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's back and sinus conditions. VA's duty to assist with respect to obtaining relevant records and an examination has been met.

Finally, the Veteran also had a hearing before the Board in July 2015. The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position. Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Service connection for a low back disability is denied.

Service connection for a sinus disability is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


